                 Case 2:19-cv-00865-TSZ Document 88 Filed 01/04/21 Page 1 of 2




 1                                                                           Honorable Thomas S. Zilly

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9    MARGARET DALLO,

10           Plaintiff,                                   NO. 2:19-cv-00865-TSZ

11      v.                                                STIPULATION AND ORDER
                                                          REGARDING VERBATIM REPORT
12    HOLLAND AMERICA LINE N.V., LLC, a                   OF PROCEEDINGS
      Curacao corporation;
13
             Defendant.
14
              The parties, by and through counsel, hereby stipulate that Plaintiff may release the
15
     Verbatim Report of Proceedings dated October 7, 2020, pages 843 line 18 to page 870 line 9. The
16
     names of the jurors and Holland America Line representative will be redacted prior to release. The
17
     specific use of this redacted transcript will be for presenting to the court in Erickson v. Monsanto,
18
     King County Superior Court Cause No. 18-2-11915-4 SEA.
19
     Date: December 29, 2020                             /s/ Kenneth R. Friedman
20
                                                         David P. Roosa, WSBA #45266
                                                         Kenneth R. Friedman, WSBA #17148
21
                                                         FRIEDMAN|RUBIN PLLP
                                                         1109 – 1st Avenue, Suite 501
22
                                                         Seattle, WA 98101
                                                         Telephone: (206) 501-4446
23
                                                         droosa@friedmanrubin.com
                                                         kfriedman@friedmanrubin.com
                                                         Attorneys for Plaintiff
      Stipulation and Order – Page 1                                          FRIEDMAN | RUBIN
      Dallo v. HAL, et al., Case No. 2:19-cv-00865-TSZ                         1109 – 1 ST A VENUE , S UITE 501
                                                                                   S EATTLE , WA 98101
                                                                                      (206) 501-4446
              Case 2:19-cv-00865-TSZ Document 88 Filed 01/04/21 Page 2 of 2




 1
     Date: December 29, 2020
 2                                                         /s/ Lisa M. Conner
                                                           Lisa M. Conner, WSBA # 51257
 3                                                         lisac@fdw-law.com
                                                           Melody C. Chang, WSBA # 51612
 4                                                         melodyc@fdw-law.com
                                                           FLYNN, DELICH & WISE LLP
 5                                                         One World Trade Center, Suite 1800
                                                           Long Beach, CA 90831-1800
 6                                                         Telephone: (562) 435-2626
                                                           lisac@fdw-law.com
 7                                                         melodyc@fdw-law.com
                                                           Attorneys for Defendants
 8

 9
                                                        ORDER
10
            IT IS SO ORDERED.
11
            DATED this 4th day of January, 2021.
12

13                                                           A
14                                                           Thomas S. Zilly
                                                             United States District Judge
15

16

17

18

19

20

21

22

23



     Stipulation and Order – Page 2                                            FRIEDMAN | RUBIN
     Dallo v. HAL, et al., Case No. 2:19-cv-00865-TSZ                           1109 – 1 ST A VENUE , S UITE 501
                                                                                    S EATTLE , WA 98101
                                                                                       (206) 501-4446
